DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 implies the presence of multiple sensors (“in order from the sensor disposed on a rack side”), but claim 1 only requires a single sensor.  It seems like claim 3 should probably depend from claim 2 which introduces a plurality of sensors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015178141 to Tadashi in view of CN 209396395 to Cui.
Regarding claim 1 Tadashi discloses a transport system for transporting an object using a transport robot, wherein: the transport robot includes a top plate (13) on which the object is placed, an arm portion (14) that moves the object in a horizontal direction so as to place the object on the top plate or remove the object from the top plate, a sensor (17).
Tadashi does not disclose the sensor is disposed on the top plate and detects that the object has reached a predetermined position on the top plate, and a controller for controlling an operation of the arm portion; and the controller places the object on the top plate based on a detection result of the sensor, or removes the object from the top plate based on the detection result of the sensor. 
Cui teaches a loading system including a sensor (8) is disposed on the top plate and detects that the object has reached a predetermined position on the top plate, and a controller for controlling an operation of the arm portion; and the controller places the object on the top plate based on a detection result of the sensor, or removes the object from the top plate based on the detection result of the sensor (para 32-33) to control the loading/unloading in a simple and reliable manner (para 32).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Tadashi to include the sensor is disposed on the top plate and detects that the object has reached a predetermined position on the top plate, and a controller for controlling an operation of the arm portion; and the controller places the object on the top plate based on a detection result of the sensor, or removes the object from the top plate based on the detection result of the sensor, as taught by Cui, to control the loading/unloading in a simple and reliable manner.
Regarding claim 2 the combination teaches a plurality of the sensors is disposed on the top plate along a direction in which the object is moved (8 at each end, para 32 of Cui); and the controller places the object on the top plate while confirming the detection result of each of the sensors, or removes the object from the top plate while confirming the detection result of each of the sensors (para 0032).
Regarding claim 3 the combination teaches a rack (32, Tadashi) that houses the object, wherein when the object is transferred from the rack to the top plate, the controller confirms the detection result in order from the sensor disposed on a rack side, and when the object is transferred from the top plate to the rack, the controller confirms the detection result in order from the sensor disposed on a side opposite to the rack side (see Cui at 32).
Regarding claims 5-6 see above and Cui at para 32.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadashi and Cui as applied to claims 1-3 and 5-6 above, and further in view of US 2020/0299118 to Kurita.
Tadashi and Cui teach all the limitations of the claims but are silent regarding the type of sensor used for 8 and thus do not explicitly disclose the sensor is a photoreflector.
Kurita teaches sensors for detecting a load relative to the top of a fork lift fork including the sensor is a photoreflector (para 0095) in order to detect an object/load above the surface (para 0095).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Tadashi and Cui to include the sensor is a photoreflector, as taught by Kurita, in order to detect an object/load above the surface.  Additionally, doing so merely entails substituting one known sensor for another to yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional references disclose sensors for determining a load position and/or controlling loading/unloading to a load platform.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/           Primary Examiner, Art Unit 3652